DETAILED ACTION
Claims 41-60 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).

In this application the Abstract filed on (07/22/19) is not on a separate sheet.
The separate sheet should only contain the Abstract.


Claim Objections
Claim 54 is objected to because of the following informalities:  
A period “.” is missing from the end of claim 54.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 41, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2013/0054036 A1 to Cherian in view of U.S. Pub. No. 2017/0023964 A1 to Bhageria et al.

As to claim 41, Cherian teaches a method for resource allocation in a utility service network that comprises, as components, one or more sources (Energy Sources 130/Energy Service Providers 210), a number of infrastructure elements and one or more consumer elements (Energy Consumers 100) (figures 1/2), the method comprising: 
responsive to an indication that a first component wishes to participate (registration/individualized service plans) in provision of a utility product from a source (Energy Sources 130/Energy Service Providers 210) to a consumer element, causing first data relating to the indication and associated with the first component to be stored in a first data store (Energy Service Registry 250/DER 260), wherein the first data registration of the identity, type, capacity, availability, capabilities, and constraints of associated distributed energy resources (such as flexible demand, generation, and storage)) (“...One aspect of the energy services bridge, according to one embodiment of the present invention, is the registration of services. The energy services offered by each energy service provider are registered through the bridge with the DNO. In doing so the service offered by the service provider is verified as being compliant with the technical and physical capabilities of delivering those services and is compliant with the information and capabilities that need to be exchanged with the energy services bridge for its operation. Moreover it associates each energy customer with a specific energy service provider and energy service plan. With each energy consumer associated with a registered energy service the DNO, upon direction from the energy service provider and/or services bridge, can actively manage energy services to or from each customer either individually or in the aggregate...The registration and association of each energy services customer with a particular energy service provider results in the registration of the identity, type, capacity, availability, capabilities, and constraints of associated distributed energy resources (such as flexible demand, generation, and storage). These resources are now available for active network management. In one embodiment of the present invention an active network management system 230 is coupled with the energy service registry 250 so that each customer's contribution to the energy service provider's pool of distributed energy resources is monitored, metered and managed. While in FIG. 2 the registry 250 and active network management module 230 are associated with the DNO, in other embodiments the role of active grid management can fall on the energy services bridge 280 or on the individual energy service providers 210. These functions can be carried out by different parties depending on the state of decoupling, deregulation, and the business models prevailing under different regulatory regimes. The regulatory environment does not impact the present invention. A particular regulatory environment may constrain who would be allowed to carry out certain functions, but does not affect the need for the function itself... According to one embodiment of the present invention, each DER 170 would be registered with the DNO 155 along with its associated service plan. A DER registry 260 associates the integration of the DER with a specific energy consumer 100 and energy service provider 210. As a DER interacts with the grid, the DNO 155 and/or energy services bridge 280 can monitor and manage either the introduction of additional energy or an additional energy demand...As in this example, the service plans offered by the service provider rely on the fact that some of its consumers will forgo or limit energy service at certain periods. By doing so the service provider can offer plans so that its aggregate of service classes falls within the physical and technical limitations of the grid or at least its allocation of the grid services. Each consumer's service plan is registered with the DNO so that the DNO, energy services bridge, or service provider can actively manage energy access. In this example, if peak demand rises such that the DNO conveys to the energy services bridge that allocation of services will be limited, the bridge and service providers can convey to the DNO which consumers will receive limited access to the grid. According to one embodiment of the present invention, specific consumers will be identified via a registry as to their class and terms of service. A message will be communicated to a metering function located at the consumer's residence (or the like) that certain aspects of the class of service are being invoked. Thereafter one or more devices at the consumer's location will limit access 
responsive to detecting second data (grid constraints/registry of service providers), the second data relating to a solution for the provision, the solution comprising information relating to a plurality of components including the first component (Energy Sources 130/Energy Service Providers 210) which can participate to facilitate the provision (The DNO can verify that contractual obligations are being met against a registry of service providers, authorized grid-responsive services, consumers subscribing the specific services, and authorized distributed energy resources), verifying (DNO 155) that the one or more conditions are met by the solution (“...One of reasonable skill in the relevant art will recognize that numerous contractual arrangements can be formed to allocate energy services among a plurality of energy service providers while the aggregate of services offered remains compliant with the technical and physical constraints of the transmission/distribution grid. The energy services bridge provides each energy service provider with the ability to offer to its customers a broad range of services for a market price. In this example, the customers of provider A saw no disruption in service and presumably would pay a premium for such reliability. Service providers B and C saw a Based on their relationships with their customers and according to one embodiment of the present invention, provider B and C would inform the bridge (and thus the DNO) which energy consumers would be denied or provided limited energy service according to their respective contractual agreements. The DNO can verify that contractual obligations are being met against a registry of service providers, authorized grid-responsive services, consumers subscribing the specific services, and authorized distributed energy resources...In one version of the present invention, the energy services bridge 280 dynamically adjusts grid compatible energy services responsive to information from the energy service providers including data gained from their one or more energy service customers and information regarding the grid from the DNO. While each energy service customer may have a contractual relationship with an energy service provider, the various constraints and monetary considerations of the contract may be secondary to real time demands for energy. For example, the contract may provide a customer with a lower price point and lower energy access priority over In this example, assuming that the requests from the service providers to the bridge are compliant with the contractual arrangements and with the capabilities of the transmission/distribution grid, the energy services bridge can inform the DNO that a spike in energy demand is likely to occur from a particular customer. As a result the DNO can access additional resources to actively manage the demand for services and the availability of energy resources as well as inform the bridge that in a specific region it can likely not accept additional demands due to this spike...The energy services bridge, therefore, manages unplanned and scheduled events by the energy service customers. These events can be based on operational and/or contractual access constraints to the energy transmission/distribution grid or a result of real time conditions of the grid. The energy services bridge also aggregates one or more service classes offered by each of a plurality of service providers so as to present to the DNO a real time aggregate demand on the energy grid. The energy services bridge further actively manages the aggregate of services based on real time conditions of the energy transmission/distribution grid...Another embodiment of the present invention includes a method for managing grid compatible energy services on an energy transmission/distribution grid. Such management begins with publication by the DNO and, as required, by the transmission network operators, of physical and technical grid constraints. These constraints include the limitations and parameters by which the physical energy grid can operate and the requirements by which any grid compatible energy service must conform if it is to interact with the grid. Thereafter grid compatible energy services (i.e., those that actively contribute towards maintaining the published requirements) can be developed and offered by one or more energy service providers. Energy consumers engage or contract with at least one of these energy service providers that in turn provide energy service access and innovative energy management services to the energy consumer...” paragraphs 0051/0054/0055/0069); and 
responsive to a positive verification (DNO 155), providing an indication that resources of the component are permitted to be allocated according to the second data (“...One of reasonable skill in the relevant art will recognize that numerous contractual arrangements can be formed to allocate energy services among a plurality of energy service providers while the aggregate of services offered remains compliant with the technical and physical constraints of the transmission/distribution grid. The energy services bridge provides each energy service provider with the ability to offer to its customers a broad range of services for a market price. In this example, the customers of provider A saw no disruption in service and presumably would pay a premium for such reliability. Service providers B and C saw a varied disruption of service that must be actively managed by each service provider. In this embodiment the energy services bridge would inform service provider B and C of their respective allocation of energy service. Based on their relationships with their customers and according to one embodiment of the present invention, provider B and C would inform the bridge (and thus the DNO) which energy consumers would be denied or provided limited energy service according to their respective contractual agreements. The DNO can verify that contractual obligations are being met against a registry of service providers, authorized grid-responsive services, consumers subscribing the specific services, and authorized distributed energy resources...One aspect of the energy services bridge, according to one embodiment of the present invention, is the registration of services. The energy services offered by each energy service provider are registered through the bridge with the DNO. In doing so the service offered by the service provider is verified as being compliant with the technical and physical capabilities of delivering those services and is compliant with the information and capabilities that need to be exchanged with the energy services bridge for its operation. Moreover it associates each energy customer with a specific energy service provider and energy service plan. With each energy consumer associated with a registered energy service the DNO, upon direction from the energy service provider and/or services bridge, can actively manage energy services to or from each customer either individually or in the aggregate...” paragraphs 0051/0052).  
Cherian does not explicitly teach second data in a second data store. 
power supply profiles) (“...In embodiments, the EM system can provide profiles (e.g., load profiles and power supply profiles) of devices to the micro-grid manager. In embodiments, the EM system is provided on a consumer side, e.g., at the device location in the micro-grid, and receives device information from the UAS system. The UAS system can store device profiles in a central location, such that the EM system may no longer need to query each individual device for their profiles or criticality information, as described herein. Using this information, the micro-grid manager can then determine which devices can operate based on how much power is available and the associated profiles of the device as information is received from the EM system...In embodiments, the EM system may store different profiles for the same device, depending on different criteria. In embodiments, the profile may include electrical characteristics of the devices, criticality level of the device, device identifier (ID) and other information. The EM system may receive the criticality level of the device from the UAS system. The EM system may also receive electrical characteristics (e.g., power consumption or supply values given in kilowatts, megawatts, etc.) from the UAS system for different devices. The profile may be used to control operation of one or more power consuming devices and/or one or more power supply devices based on the time of day, time of season, etc., or other characteristics of the device or electrical grid. The micro-grid manager can generate control information and send this information to the EM system or vice versa. The EM system can control the power consuming devices and/or the power supply devices...In embodiments, the load profile may include information about: (i) the amount of load (e.g., the power demand) requirements at different times (e.g., a load requires 100 kilowatts of power from 9:00 a.m. to 4:00 p.m. and 25 kilowatts of power from 4:00 p.m. to 5:00 p.m.), or (ii) device characteristics for different times, e.g., output temperature for chilled water from a chiller or output temperature of heat from electric heat strips in an air handling unit, of the load. The load profile may be used to isolate or identify a critical power consuming device, e.g., a life support device, and/or a non-critical power consuming device, e.g., a television. A power supply profile, on the other hand, may include information about the amount of power supply provided by a power supply device at different times or other criteria. In embodiments, a user may enter the load profile into the EM system, which in turn may send (e.g., publish) the load profile to a micro-grid manager. Based on the load profile, the micro-grid manager may determine if there is enough power available for In embodiments, FIG. 7 can be representative of processes for sending load and/or power supply profiles for one or more devices. For example, registration information can be at the appliance level or at the load profile level. The steps of FIG. 7 are described with respect to a micro-grid manager. In embodiments, the micro-grid manager can receive and transmit information by using a SIP communication system or a MQTT communication system as described in accordance with aspects of the invention...At step 715, the micro-grid manager receives electric characteristics of a power supply device. The electric characteristics may include whether the power supply device is on or off, the maximum power for standby and continuous power generation, voltage, current, impedance values, and/or any other type of electric/mechanical information. In embodiments, the micro-grid manager receives the electric characteristics within a power supply profile of one or more power supply devices that are used by the EM system to operate the power supply devices. In embodiments, the micro-grid manager receives the electric characteristics directly from the EM system. The power supply device may have one or more sensors and/or other mechanisms that receive and send the electric characteristics of the power supply device for the micro-grid manager. In embodiments, the power supply device may be registered with the micro-grid manager or may register at the same time that the micro-grid manager receives the electric characteristics of the power supply. The registration information may include identification information (e.g., type of power supply device, location of power supply device, etc.) regarding the power supply device similar to the registration information as described herein...” paragraphs 0016-0018/0096/0099).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Cherian with the teaching of Bhageria because the teaching of Bhageria would improve the system of Cherian by providing a data structure for 

As to claim 43, Cherian teaches the method of claim 41 wherein the first data comprises one or more of: 
information identifying the first component; 
information identifying a time period during which the first component wishes to participate in the provision; 
information relating to a cost or benefit to the first component for participation in the provision; and 
information identifying a location of the first component (“...In one version of the present invention, the energy services bridge 280 dynamically adjusts grid compatible energy services responsive to information from the energy service providers including data gained from their one or more energy service customers and information regarding the grid from the DNO. While each energy service customer may have a contractual relationship with an energy service provider, the various constraints and monetary considerations of the contract may be secondary to real time demands for energy. For example, the contract may provide a customer with a lower price point and lower energy access priority over much of the working week but offer the option that the customer can, upon notice, have high priority access to energy during a limited period of time during the week. Upon a service provider gaining such notice from a customer, the demand would be passed to the energy services bridge which can aggregate this demand and other requests from the other service providers. With an aggregate demand for energy formed by normalizing each service provider's requests, the energy services bridge actively manages the request in view of the information about the current and future state of the energy transmission/distribution grid. In this example, assuming that the requests from the service providers to the bridge are compliant with the contractual arrangements and with the capabilities of the transmission/distribution grid, the energy services bridge can inform the DNO that a spike in energy demand is likely to occur from a particular customer. As a result the DNO can access additional resources to actively manage the demand for services and the availability of energy resources as well as inform the bridge that in a specific region it can likely not accept additional demands due to this spike...” paragraph 0052).  


a predetermined benefit which the first component agrees to receive for participating in the provision of the utility product in return for agreeing to not be provided with such a utility product for a predefined time period (“...In one version of the present invention, the energy services bridge 280 dynamically adjusts grid compatible energy services responsive to information from the energy service providers including data gained from their one or more energy service customers and information regarding the grid from the DNO. While each energy service customer may have a contractual relationship with an energy service provider, the various constraints and monetary considerations of the contract may be secondary to real time demands for energy. For example, the contract may provide a customer with a lower price point and lower energy access priority over much of the working week but offer the option that the customer can, upon notice, have high priority access to energy during a limited period of time during the week. Upon a service provider gaining such notice from a customer, the demand would be passed to the energy services bridge which can aggregate this demand and other requests from the other service providers. With an aggregate demand for energy formed by normalizing each service provider's requests, the energy services bridge actively manages the request in view of the information about the current and future state of the energy transmission/distribution grid. In this example, assuming that the requests from the service providers to the bridge are compliant with the contractual arrangements and with the capabilities of the transmission/distribution grid, the energy services bridge can inform the DNO that a spike in energy demand is likely to occur from a particular customer. As a result the DNO can access additional resources to actively manage the demand for services and the availability of energy resources as well as inform the bridge that in a specific region it can likely not accept additional demands due to this spike...” paragraph 0052).

Claim 42, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20130054036 A1 to Cherian in view of U.S. Pub. No. 2017/0023964 A1 to Bhageria et al. as applied to claim 41 above, and further in view of U.S. Pub. No. 20170103468 to Orsini. 

As to claim 42, Cherain as modified by Bhageria teaches the method of claim 41 however it is silent with reference to wherein at least one of the first data store and the second data store are implemented using blockchain techniques.  
Orsini teaches wherein at least one of the first data store and the second data store are implemented using blockchain techniques (“...An autonomous, distributed, control system can be used for a utility grid. The control system is redundant, scalable, resilient, auditable, secure and possesses the ability to quantify and transact any type of value from one peer to another peer on a utility grid. The control system is made up of nodes (called TAG elements) which create a network (called a TAG network) and can operate automatically or autonomously in a secure fashion. In some implemetantations, the network uses an open-source, cryptographically-secure, decentralized application platform of control that is built on blockchain technology. In general, blockchain technology creates a secure ledger that includes a record of the events or transactions that occur on the network. A blockchain ledger can be recorded in the memory of devices that comprise the network. The blockchain ledger forms a distributed database which can ensure that transactions on the network are never double-counted and are transparent, auditable, and irrepudiable for the lifetime of the network... Once the counterparties are located and contract terms are settled, the transaction can be recorded to the blockchain ledger and value can be exchanged via the token between the TAG elements that have transacted. The owner(s) of the various TAG elements required to satisfy the smart contract can transfer this value across the TAG network between elements or strike a price and sell or barter the token on an exchange for money or any form of compensation agreed upon...Smart grid contracts that utilize blockchain principles and facilitate transactions between various TAGe can enable resulting actions in a secure and time-synchronized manner with high interoperability...a. Blockchain, or Public Ledger, as employed by smart grid contracts, contains discrete "blocks" of information...i. essential information can include a timestamp, a State (or ownership status), reference to the previous block, and a list of transactions that took place since the last block...b. information posted on Public Ledger is visible and accessible to all...i. Smart grid contracts are auditable, secure (for example, from cyber attacks) and ireputable (from gaming and tampering) because of the Public Ledger...c. smart grid contracts offer unified protocols that can increase interoperability between different physical and communication requirements used by TAG element's components...d. speed of smart grid contracts and speed of data processing and transmission can be similar. This affords precise time-synchronization for different grid applications...An example of smart grid contract transactions can involve the following steps...a. smart grid contract 404 request for and receive necessary settlement criteria from any number of elements involved (in this example, element A 408 and element B 410), public ledger 402 and any external resources...b. smart grid contracts validate Existing State (or Reference State) info from the Public Ledger 402...c. smart grid contracts perform or direct computation to determine whether and how a transaction shall be executed based on the settlement criteria received and logic model specified (by the entities who created or initiated the smart grid contract)...d. smart grid contracts output fulfillment info that dictates whether and how services and products are to be enabled or delivered and how token values shall be exchanged...e. smart grid contracts send records 416 of/contributing to the New State 406 to the Public Ledger 402; these records may include elements/entities involved and the resulting states in benefits/goods/services 412 and values exchanged (for example, the payment tokens 414)...” paragraphs 0019/0025/0050-0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Cherian and Bhageria with the teaching of Orsini because the teaching of Orsini would improve the system of Cherian and Bhageria by providing blockchain ledger that forms a distributed database which can ensure that transactions on are never double-counted and are transparent, auditable, and irrepudiable for the lifetime of the network (Orsini paragraph 0019).

As to claim 45, Cherain as modified by Bhageria teaches the method of claim 44 however it is silent with reference to wherein the first data store is implemented using blockchain techniques and the first data comprises executable code arranged to perform verification that a second data entry meets the conditions.  
Orsini teaches wherein the first data store is implemented using blockchain techniques and the first data comprises executable code arranged to perform verification that a second data entry meets the conditions (“...The process 600 validates 604 a current state of a public ledger; For example, the process 600 may validate the current state of a blockchain public ledger to verify that each settlement information received from each node is consistent with the information in the public ledger...The process 600 generates 606 fulfillment information based on the received settlement information. For example, the settlement information may include information about a proposed/potential exchange. The process 600 may combine the information about the exchange, identify common ground within the received settlement information, and use the common ground to generate fulfillment information...The process 600 contributes 608 to an updated state of the public ledger using the fulfillment information. The process 600 may update the public ledger to reflect the fulfillment information...” paragraphs 0098-0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Cherian and Bhageria with the teaching of Orsini because the teaching of Orsini would improve the system of Cherian and Bhageria by providing blockchain ledger that forms a distributed database which can ensure that transactions on are never double-counted and are transparent, auditable, and irrepudiable for the lifetime of the network (Orsini paragraph 0019).

As to claim 46, Cherian as modified by Bhageria teaches the method of claim 44 however it is silent with reference to wherein the first data store is implemented using blockchain techniques and the first data comprises executable code arranged to modify the conditions required by the first component in response to detecting a change of conditions required by another component.  
Orsini teaches wherein the first data store is implemented using blockchain techniques and the first data comprises executable code arranged to modify the conditions required by the first component in response to detecting a change of conditions required by another component (“...The process 600 validates 604 a current state of a public ledger; For example, the process 600 may validate the current state of a blockchain public ledger to verify that each settlement information received from each node is consistent with the information in the public ledger...The process 600 generates 606 fulfillment information based on the received settlement information. For example, the settlement information may include information about a proposed/potential exchange. The process 600 may combine the information about the exchange, identify common ground within the received settlement information, and use the common ground to generate fulfillment information...The process 600 contributes 608 to an updated state of the public ledger using the fulfillment information. The process 600 may update the public ledger to reflect the fulfillment information...” paragraphs 0098-0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Cherian and Bhageria with the teaching of Orsini because the teaching of Orsini would improve the system of Cherian and Bhageria by providing blockchain ledger that forms a distributed database which can ensure that transactions on are never double-counted and are transparent, auditable, and irrepudiable for the lifetime of the network (Orsini paragraph 0019).

As to claim 47, Cherian as modified by Bhageria teaches the method of claim 46 however it is silent with reference to wherein in response to a change in a cost associated with participation by the other component in the provision, the executable code modifies the conditions of the first component.  
Orsini teaches wherein in response to a change in a cost associated with participation by the other component in the provision, the executable The process 600 validates 604 a current state of a public ledger; For example, the process 600 may validate the current state of a blockchain public ledger to verify that each settlement information received from each node is consistent with the information in the public ledger...The process 600 generates 606 fulfillment information based on the received settlement information. For example, the settlement information may include information about a proposed/potential exchange. The process 600 may combine the information about the exchange, identify common ground within the received settlement information, and use the common ground to generate fulfillment information...The process 600 contributes 608 to an updated state of the public ledger using the fulfillment information. The process 600 may update the public ledger to reflect the fulfillment information...” paragraphs 0098-0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Cherian and Bhageria with the teaching of Orsini because the teaching of Orsini would improve the system of Cherian and Bhageria by providing blockchain ledger that forms a distributed database which can ensure that .

Claims 48-52, 54-58 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0023964 A1 to Bhageria et al. in view of U.S. Pub. No. U.S. Pub. No. 20170103468 to Orsini. 

As to claim 48, Bhageria teaches a method for resource allocation in a utility service network that comprises, as components, one or more sources (Power Supply Devices 310), a number of infrastructure elements (Electrical/Micro Grid) and one or more consumer elements (Power Consuming Devices 315), the method comprising: 
responsive to determining that a first data store stores first data associated with a first component and relating to an indication that the first component wishes to participate in provision of a utility product from a source to a consumer element (power supply devices profiles configuration/registration) (“...The profiles may be configured by EM system 120 or by a user of EM system 120, by using historical information, current information and forecast information. EM system 120 may include a graphical user interface (GUI) that allows for a user to make changes (e.g., by using a keypad, a touch screen, voice activated commands, etc.) to different profiles stored by EM system 120, as well as other types of configurations associated with the power consuming devices and/or the power supply devices. EM system 120 may publish, e.g., generate and send, the profiles to micro-grid manager 104 which subscribes to information from EM system 120. EM system 120 can send this information to micro-grid system 104 via any known communication network... At step 510, the EM system receives registration information from one or more power consuming devices and/or from one or more power supply devices. The registration information for both the power consuming device and the power supply devices may include an identifier (e.g., a serial number, a name, etc.), location (e.g., a hospital, a house, an industrial warehouse, a police station, a movie theatre, etc.), types of devices (e.g., a generator, a micro-turbine, a wind-powered turbine, etc.), and/or any other information. The EM system may store the registration information within a database. In embodiments, the information may include the age of the devices (e.g., one year old, five years old, etc.) and/or any maintenance information (e.g., overhauling a diesel/natural gas engine on a generator, replacement of a compressor being used in an air handling unit, etc.). The EM system may send the registration information for the power consuming devices and the power supply devices to the micro-grid manager, which may also store this registration information...” paragraphs 0051/0080): 
3determining one or more solutions for the provision, each solution comprising information relating to a plurality of components including the first component which can participate to facilitate the provision, selecting one of said solutions according to a first criterion (micro-grid manager) (“...In embodiments, the load profile may include information about: (i) the amount of load (e.g., the power demand) requirements at different times (e.g., a load requires 100 kilowatts of power from 9:00 a.m. to 4:00 p.m. and 25 kilowatts of power from 4:00 p.m. to 5:00 p.m.), or (ii) device characteristics for different times, e.g., output temperature for chilled water from a chiller or output temperature of heat from electric heat strips in an air handling unit, of the load. The load profile may be used to isolate or identify a critical power consuming device, e.g., a life support device, and/or a non-critical power consuming device, e.g., a television. A power supply profile, on the other hand, may include information about the amount of power supply provided by a power supply device at different times or other criteria. In embodiments, a user may enter the load profile into the EM system, which in turn may send (e.g., publish) the load profile to a micro-grid manager. Based on the load profile, the micro-grid manager may determine if there is enough power available for the devices described within the load profile. If not, the micro-grid manager may disable non-critical power consuming devices and divert power to the critical power consuming device...In embodiments, micro-grid manager 104 can receive a request or make a determination based on a profile analysis, to: (1) provide power to a power consuming device; (2) stop providing power to a power consuming device; (3) add a power supply device to provide power to the micro-grid; (4) deny power to the power consuming device; (5) divert power from one power consuming device to another power consuming device; and/or (6) ramp up power to reserve power supply devices to provide the additional power. The request may include electric power consumption information and/or power supply information and may be sent from EM system 120. EM system 120 can then be used to control the micro-grid by manipulating the electrical load of each of the devices, based on received information from the micro-grid...Micro-grid manager 104 may also determine to provide power based on whether the power is being requested by a critical or non-critical power consuming device. In embodiments, UAS system 130 can receive information of the devices, including whether they are critical or non-critical devices, in which case such information can be provided to micro-grid manager 104, via EM system 120. For example, micro-grid manager 104 may divert power to the critical power consuming device from a non-critical power consuming device or provide controls to receive power generated by a reserve power supply device which is standby mode. Alternatively, micro-grid manager 104 may provide controls to provide power to a non-critical power consuming device if there is available power from the power supply devices. However, when there is no available power, or insufficient available power, the micro-grid manager can use a profile that uses less power that may provide power depending on the criticality level of the power consuming device. In the latter situation, micro-grid manager 104 may send a message to the user of the power consuming device that power is not available. The message may be sent to an EM system and/or any other computing device (e.g., a smart phone, a laptop, a PDA device, etc.)...At step 560, the EM system receives control information from the micro-grid manager. The control information may instruct the EM system to use a particular load profile and/or power supply profile that starts or stops a particular power consuming device, adjust the outputs of electrical appliance, e.g., increase the temperature of an air-conditioner unit, increase pump outputs, increase or decrease a variable speed drive motor, ramp up or ramp down a particular power supply device, and/or any other type of information that may used to control the particular power supply device...” paragraphs 0018/0055/0056/0089).
Bhageria does not explicitly teach causing a second data entry relating to the selected solution to be stored in a second data store.  
Orsini teaches causing a second data entry relating to the selected solution to be stored in a second data store (“...The process 600 validates 604 a current state of a public ledger; For example, the process 600 may validate the current state of a blockchain public ledger to verify that each settlement information received from each node is consistent with the information in the public ledger...The process 600 generates 606 fulfillment information based on the received settlement information. For example, the settlement information may include information about a proposed/potential exchange. The process 600 may combine the information about the exchange, identify common ground within the received settlement information, and use the common ground to generate fulfillment information...The process 600 contributes 608 to an updated state of the public ledger using the fulfillment information. The process 600 may update the public ledger to reflect the fulfillment information...” paragraphs 0098-0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Bhageria with the teaching of Orsini because the teaching of Orsini would improve the system of Bhageria by providing blockchain ledger that forms a distributed database which can ensure that transactions on are never double-counted and are transparent, auditable, and irrepudiable for the lifetime of the network (Orsini paragraph 0019).

As to claim 49, Bhageria teaches the method of claim 48 wherein the determining one or more solutions comprises, for each source of the plurality of components, identifying infrastructure elements associated with the respective source that can participate in the provision of the utility product to a consumer element that is associated with the respective source, wherein the determining comprises traversing one or more paths micro-grid manager) (“...In embodiments, the load profile may include information about: (i) the amount of load (e.g., the power demand) requirements at different times (e.g., a load requires 100 kilowatts of power from 9:00 a.m. to 4:00 p.m. and 25 kilowatts of power from 4:00 p.m. to 5:00 p.m.), or (ii) device characteristics for different times, e.g., output temperature for chilled water from a chiller or output temperature of heat from electric heat strips in an air handling unit, of the load. The load profile may be used to isolate or identify a critical power consuming device, e.g., a life support device, and/or a non-critical power consuming device, e.g., a television. A power supply profile, on the other hand, may include information about the amount of power supply provided by a power supply device at different times or other criteria. In embodiments, a user may enter the load profile into the EM system, which in turn may send (e.g., publish) the load profile to a micro-grid manager. Based on the load profile, the micro-grid manager may determine if there is enough power available for the devices described within the load profile. If not, the micro-grid manager may disable non-critical power consuming devices and divert power to the critical power consuming device...In embodiments, micro-grid manager 104 can receive a request or make a determination based on a profile analysis, to: (1) provide power to a power consuming device; (2) stop providing power to a power consuming device; (3) add a power supply device to provide power to the micro-grid; (4) deny power to the power consuming device; (5) divert power from one power consuming device to another power consuming device; and/or (6) ramp up power to reserve power supply devices to provide the additional power. The request may include electric power consumption information and/or power supply information and may be sent from EM system 120. EM system 120 can then be used to control the micro-grid by manipulating the electrical load of each of the devices, based on received information from the micro-grid...Micro-grid manager 104 may also determine to provide power based on whether the power is being requested by a critical or non-critical power consuming device. In embodiments, UAS system 130 can receive information of the devices, including whether they are critical or non-critical devices, in which case such information can be provided to micro-grid manager 104, via EM system 120. For example, micro-grid manager 104 may divert power to the critical power consuming device from a non-critical power consuming device or provide controls to receive power generated by a reserve power supply device which is standby mode. Alternatively, micro-grid manager 104 may provide controls to provide power to a non-critical power consuming device if there is available power from the power supply devices. However, when there is no available power, or insufficient available power, the micro-grid manager can use a profile that uses less power that may provide power depending on the criticality level of the power consuming device. In the latter situation, micro-grid manager 104 may send a message to the user of the power consuming device that power is not available. The message may be sent to an EM system and/or any other computing device (e.g., a smart phone, a laptop, a PDA device, etc.)...At step 560, the EM system receives control information from the micro-grid manager. The control information may instruct the EM system to use a particular load profile and/or power supply profile that starts or stops a particular power consuming device, adjust the outputs of electrical appliance, e.g., increase the temperature of an air-conditioner unit, increase pump outputs, increase or decrease a variable speed drive motor, ramp up or ramp down a particular power supply device, and/or any other type of information that may used to control the particular power supply device...” paragraphs 0018/0055/0056/0089).  

As to claim 50, Bhageria teaches the method of claim 49 wherein each solution comprises: for each identified source and infrastructure element, one or more of an identification, a minimum cost per unit, a minimum volume amount, and an indication of a time period; and for each identified consumer element, one or more of an identification, a maximum cost per unit, a maximum volume amount, and an indication of a time period (micro-grid manager) (“...In embodiments, the load profile may include information about: (i) the amount of load (e.g., the power demand) requirements at different times (e.g., a load requires 100 kilowatts of power from 9:00 a.m. to 4:00 p.m. and 25 kilowatts of power from 4:00 p.m. to 5:00 p.m.), or (ii) device characteristics for different times, e.g., output temperature for chilled water from a chiller or output temperature of heat from electric heat strips in an air handling unit, of the load. The load profile may be used to isolate or identify a critical power consuming device, e.g., a life support device, and/or a non-critical power consuming device, e.g., a television. A power supply profile, on the other hand, may include information about the amount of power supply provided by a power supply device at different times or other criteria. In embodiments, a user may enter the load profile into the EM system, which in turn may send (e.g., publish) the load profile to a micro-grid manager. Based on the load profile, the micro-grid manager may determine if there is enough power available for the devices described within the load profile. If not, the micro-grid manager may disable non-critical power consuming devices and divert power to the critical power consuming device...In embodiments, micro-grid manager 104 can receive a request or make a determination based on a profile analysis, to: (1) provide power to a power consuming device; (2) stop providing power to a power consuming device; (3) add a power supply device to provide power to the micro-grid; (4) deny power to the power consuming device; (5) divert power from one power consuming device to another power consuming device; and/or (6) ramp up power to reserve power supply devices to provide the additional power. The request may include electric power consumption information and/or power supply information and may be sent from EM system 120. EM system 120 can then be used to control the micro-grid by manipulating the electrical load of each of the devices, based on received information from the micro-grid...Micro-grid manager 104 may also determine to provide power based on whether the power is being requested by a critical or non-critical power consuming device. In embodiments, UAS system 130 can receive information of the devices, including whether they are critical or non-critical devices, in which case such information can be provided to micro-grid manager 104, via EM system 120. For example, micro-grid manager 104 may divert power to the critical power consuming device from a non-critical power consuming device or provide controls to receive power generated by a reserve power supply device which is standby mode. Alternatively, micro-grid manager 104 may provide controls to provide power to a non-critical power consuming device if there is available power from the power supply devices. However, when there is no available power, or insufficient available power, the micro-grid manager can use a profile that uses less power that may provide power depending on the criticality level of the power consuming device. In the latter situation, micro-grid manager 104 may send a message to the user of the power consuming device that power is not available. The message may be sent to an EM system and/or any other computing device (e.g., a smart phone, a laptop, a PDA device, etc.)...At step 560, the EM system receives control information from the micro-grid manager. The control information may instruct the EM system to use a particular load profile and/or power supply profile that starts or stops a particular power consuming device, adjust the outputs of electrical appliance, e.g., increase the temperature of an air-conditioner unit, increase pump outputs, increase or decrease a variable speed drive motor, ramp up or ramp down a particular power supply device, and/or any other type of information that may used to control the particular power supply device...” paragraphs 0018/0055/0056/0089).  

As to claim 51, Bhageria teaches the method of claim 49 wherein the first data comprises data and/or executable code for facilitating the determination of the solutions (micro-grid manager) (“...In embodiments, the load profile may include information about: (i) the amount of load (e.g., the power demand) requirements at different times (e.g., a load requires 100 kilowatts of power from 9:00 a.m. to 4:00 p.m. and 25 kilowatts of power from 4:00 p.m. to 5:00 p.m.), or (ii) device characteristics for different times, e.g., output temperature for chilled water from a chiller or output temperature of heat from electric heat strips in an air handling unit, of the load. The load profile may be used to isolate or identify a critical power A power supply profile, on the other hand, may include information about the amount of power supply provided by a power supply device at different times or other criteria. In embodiments, a user may enter the load profile into the EM system, which in turn may send (e.g., publish) the load profile to a micro-grid manager. Based on the load profile, the micro-grid manager may determine if there is enough power available for the devices described within the load profile. If not, the micro-grid manager may disable non-critical power consuming devices and divert power to the critical power consuming device...In embodiments, micro-grid manager 104 can receive a request or make a determination based on a profile analysis, to: (1) provide power to a power consuming device; (2) stop providing power to a power consuming device; (3) add a power supply device to provide power to the micro-grid; (4) deny power to the power consuming device; (5) divert power from one power consuming device to another power consuming device; and/or (6) ramp up power to reserve power supply devices to provide the additional power. The request may include electric power consumption information and/or power supply information and may be sent from EM system 120. EM system 120 can then be used to control the micro-grid by manipulating the electrical load of each of the devices, based on received information from the micro-grid...Micro-grid manager 104 may also determine to provide power based on whether the power is being requested by a critical or non-critical power consuming device. In embodiments, UAS system 130 can receive information of the devices, including whether they are critical or non-critical devices, in which case such information can be provided to micro-grid manager 104, via EM system 120. For example, micro-grid manager 104 may divert power to the critical power consuming device from a non-critical power consuming device or provide controls to receive power generated by a reserve power supply device which is standby mode. Alternatively, micro-grid manager 104 may provide controls to provide power to a non-critical power consuming device if there is available power from the power supply devices. However, when there is no available power, or insufficient available power, the micro-grid manager can use a profile that uses less power that may provide power depending on the criticality level of the power consuming device. In the latter situation, micro-grid manager 104 may send a message to the user of the power consuming device that power is not available. The message may be sent to an EM system and/or any other computing device (e.g., a smart phone, a laptop, a PDA device, etc.)...At step 560, the EM system receives control information from the micro-grid manager. The control information may instruct the EM system to use a particular load profile and/or power supply profile that starts or stops a particular power consuming device, adjust the outputs of electrical appliance, e.g., increase the temperature of an air-conditioner unit, increase pump outputs, increase or decrease a variable speed drive motor, ramp up or ramp down a particular power supply device, and/or any other type of information that may used to control the particular power supply device...” paragraphs 0018/0055/0056/0089).  

As to claim 52, Bhageria teaches the method of claim 48 wherein the first criterion comprises one or more of: a lowest solution cost, a highest remaining spare capacity for components used in the solution, and a most evenly balanced capacity usage between components used in the solution (micro-grid manager) (“...In embodiments, the load profile may include information about: (i) the amount of load (e.g., the power demand) requirements at different times (e.g., a load requires 100 kilowatts of power A power supply profile, on the other hand, may include information about the amount of power supply provided by a power supply device at different times or other criteria. In embodiments, a user may enter the load profile into the EM system, which in turn may send (e.g., publish) the load profile to a micro-grid manager. Based on the load profile, the micro-grid manager may determine if there is enough power available for the devices described within the load profile. If not, the micro-grid manager may disable non-critical power consuming devices and divert power to the critical power consuming device...In embodiments, micro-grid manager 104 can receive a request or make a determination based on a profile analysis, to: (1) provide power to a power consuming device; (2) stop providing power to a power consuming device; (3) add a power supply device to provide power to the micro-grid; (4) deny power to the power consuming device; (5) divert power from one power consuming device to another power consuming device; and/or (6) ramp up power to reserve power supply devices to provide the additional power. The request may include electric power consumption information and/or power supply information and may be sent from EM system 120. EM system 120 can then be used to control the micro-grid by manipulating the electrical load of each of the devices, based on received information from the micro-grid...Micro-grid manager 104 may also determine to provide power based on whether the power is being requested by a critical or non-critical power consuming device. In embodiments, UAS system 130 can receive information of the devices, including whether they are critical or non-critical devices, in which case such information can be provided to micro-grid manager 104, via EM system 120. For example, micro-grid manager 104 may divert power to the critical power consuming device from a non-critical power consuming device or provide controls to receive power generated by a reserve power supply device which is standby mode. Alternatively, micro-grid manager 104 may provide controls to provide power to a non-critical power consuming device if there is available power from the power supply devices. However, when there is no available power, or insufficient available power, the micro-grid manager can use a profile that uses less power that may provide power depending on the criticality level of the power consuming device. In the latter situation, micro-grid manager 104 may send a message to the user of the power consuming device that power is not available. The message may be sent to an EM system and/or any other computing device (e.g., a smart phone, a laptop, a PDA device, etc.)...At step 560, the EM system receives control information from the micro-grid manager. The control information may instruct the EM system to use a particular load profile and/or power supply profile that starts or stops a particular power consuming device, adjust the outputs of electrical appliance, e.g., increase the temperature of an air-conditioner unit, increase pump outputs, increase or decrease a variable speed drive motor, ramp up or ramp down a particular power supply device, and/or any other type of information that may used to control the particular power supply device...” paragraphs 0018/0055/0056/0089).  

As to claim 54, Bhageria teaches a method for resource allocation in a utility service network that comprises, as components, one or more Power Supply Devices 310), a number of infrastructure elements (Electrical/Micro Grid) and one or more consumer elements (Power Consuming Devices 315), the method comprising: 
responsive to determining that a second data store (power supply profile) stores second data entries, each entry relating to a respective solution comprising information relating to a plurality of components which can participate to facilitate provision of a utility product from a source to a consumer element, selecting one of the entries of second data according to a second criterion (micro-grid manager) (“...In embodiments, the load profile may include information about: (i) the amount of load (e.g., the power demand) requirements at different times (e.g., a load requires 100 kilowatts of power from 9:00 a.m. to 4:00 p.m. and 25 kilowatts of power from 4:00 p.m. to 5:00 p.m.), or (ii) device characteristics for different times, e.g., output temperature for chilled water from a chiller or output temperature of heat from electric heat strips in an air handling unit, of the load. The load profile may be used to isolate or identify a critical power consuming device, e.g., a life support device, and/or a non-critical power consuming device, e.g., a television. A power supply profile, on the other hand, may include information about the amount of power supply provided by a power supply device at different times or other criteria. In embodiments, a user may enter the load profile into the EM system, which in turn may send (e.g., publish) the load profile to a micro-grid manager. Based on the load profile, the micro-grid manager may determine if there is enough power available for the devices described within the load profile. If not, the micro-grid manager may disable non-critical power consuming devices and divert power to the critical power consuming device...In embodiments, micro-grid manager 104 can receive a request or make a determination based on a profile analysis, to: (1) provide power to a power consuming device; (2) stop providing power to a power consuming device; (3) add a power supply device to provide power to the micro-grid; (4) deny power to the power consuming device; (5) divert power from one power consuming device to another power consuming device; and/or (6) ramp up power to reserve power supply devices to provide the additional power. The request may include electric power consumption information and/or power supply information and may be sent from EM system 120. EM system 120 can then be used to control the micro-grid by manipulating the electrical load of each of the devices, based on received information from the micro-grid...Micro-grid manager 104 may also determine to provide power based on whether the power is being requested by a critical or non-critical power consuming device. In embodiments, UAS system 130 can receive information of the devices, including whether they are critical or non-critical devices, in which case such information can be provided to micro-grid manager 104, via EM system 120. For example, micro-grid manager 104 may divert power to the critical power consuming device from a non-critical power consuming device or provide controls to receive power generated by a reserve power supply device which is standby mode. Alternatively, micro-grid manager 104 may provide controls to provide power to a non-critical power consuming device if there is available power from the power supply devices. However, when there is no available power, or insufficient available power, the micro-grid manager can use a profile that uses less power that may provide power depending on the criticality level of the power consuming device. In the latter situation, micro-grid manager 104 may send a message to the user of the power consuming device that power is not available. The message may be sent to an EM system and/or any other computing device (e.g., a smart phone, a laptop, a PDA device, etc.)...At step 560, the EM system receives control information from the micro-grid manager. The control information may instruct the EM system to use a particular load profile and/or power supply profile that starts or stops a particular power consuming device, adjust the outputs of electrical appliance, e.g., increase the temperature of an air-conditioner unit, increase pump outputs, increase or decrease a variable speed drive motor, ramp up or ramp down a particular power supply device, and/or any other type of information that may used to control the particular power supply device...” paragraphs 0018/0055/0056/0089).
Bhageria is silent with reference to causing a blockchain data store to be modified according to the selected entry of second data.  
Orsini teaches causing a blockchain data store to be modified according to the selected entry of second data (“...The process 600 validates 604 a current state of a public ledger; For example, the process 600 may validate the current state of a blockchain public ledger to verify that each settlement information received from each node is consistent with the information in the public ledger...The process 600 generates 606 fulfillment information based on the received settlement information. For example, the settlement information may include information about a proposed/potential exchange. The process 600 may combine the information about the exchange, identify common ground within the received settlement information, and use the common ground to generate fulfillment information...The process 600 contributes 608 to an updated state of the public ledger using the fulfillment information. The process 600 may update the public ledger to reflect the fulfillment information...” paragraphs 0098-0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Bhageria with the teaching of Orsini because the teaching of Orsini would improve the system of Bhageria by providing blockchain ledger that forms a distributed database which can ensure that transactions on are never double-counted and are transparent, auditable, and irrepudiable for the lifetime of the network (Orsini paragraph 0019).

As to claim 55, Bhageria teaches the method of claim 54 further comprising: making accessible the selected entry of second data for verification of whether the selected entry of second data meets one or more conditions required by the components associated with the selected entry (“...In embodiments, the load profile may include information about: (i) the amount of load (e.g., the power demand) requirements at different times A power supply profile, on the other hand, may include information about the amount of power supply provided by a power supply device at different times or other criteria. In embodiments, a user may enter the load profile into the EM system, which in turn may send (e.g., publish) the load profile to a micro-grid manager. Based on the load profile, the micro-grid manager may determine if there is enough power available for the devices described within the load profile. If not, the micro-grid manager may disable non-critical power consuming devices and divert power to the critical power consuming device...In embodiments, micro-grid manager 104 can receive a request or make a determination based on a profile analysis, to: (1) provide power to a power consuming device; (2) stop providing power to a power consuming device; (3) add a power supply device to provide power to the micro-grid; (4) deny power to the power consuming device; (5) divert power from one power consuming device to another power consuming device; and/or (6) ramp up power to reserve power supply devices to provide the additional power. The request may include electric power consumption information and/or power supply information and may be sent from EM system 120. EM system 120 can then be used to control the micro-grid by manipulating the electrical load of each of the devices, based on received information from the micro-grid...Micro-grid manager 104 may also determine to provide power based on whether the power is being requested by a critical or non-critical power consuming device. In embodiments, UAS system 130 can receive information of the devices, including whether they are critical or non-critical devices, in which case such information can be provided to micro-grid manager 104, via EM system 120. For example, micro-grid manager 104 may divert power to the critical power consuming device from a non-critical power consuming device or provide controls to receive power generated by a reserve power supply device which is standby mode. Alternatively, micro-grid manager 104 may provide controls to provide power to a non-critical power consuming device if there is available power from the power supply devices. However, when there is no available power, or insufficient available power, the micro-grid manager can use a profile that uses less power that may provide power depending on the criticality level of the power consuming device. In the latter situation, micro-grid manager 104 may send a message to the user of the power consuming device that power is not available. The message may be sent to an EM system and/or any other computing device (e.g., a smart phone, a laptop, a PDA device, etc.)...At step 560, the EM system receives control information from the micro-grid manager. The control information may instruct the EM system to use a particular load profile and/or power supply profile that starts or stops a particular power consuming device, adjust the outputs of electrical appliance, e.g., increase the temperature of an air-conditioner unit, increase pump outputs, increase or decrease a variable speed drive motor, ramp up or ramp down a particular power supply device, and/or any other type of information that may used to control the particular power supply device...” paragraphs 0018/0055/0056/0089).
Orsini teaches wherein the step of causing a blockchain data store to be modified is conditional upon receiving an indication that such conditions are met by the selected entry (“...The process 600 validates 604 a current state of a public ledger; For example, the process 600 may validate the current state of a blockchain public ledger to verify that each settlement information received from each node is consistent with the information in the public ledger...The process 600 generates 606 fulfillment information based on the received settlement information. For example, the settlement information may include information about a proposed/potential exchange. The process 600 may combine the information about the exchange, identify common ground within the received settlement information, and use the common ground to generate fulfillment information...The process 600 contributes 608 to an updated state of the public ledger using the fulfillment information. The process 600 may update the public ledger to reflect the fulfillment information...” paragraphs 0098-0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Bhageria with the teaching of Orsini because the teaching of Orsini would improve the system of Bhageria by providing blockchain ledger that forms a distributed database which can ensure that transactions on are never double-counted and are transparent, auditable, and irrepudiable for the lifetime of the network (Orsini paragraph 0019).

As to claim 56, Orsini teaches the method of claim 54 further comprising: auditing the blockchain data store to ensure that a record of a selected entry of second data is valid according to a verification criteria (“...The process 600 validates 604 a current state of a public ledger; For example, the process 600 may validate the current state of a blockchain public ledger to verify that each settlement information received from each node is consistent with the information in the public ledger...The process 600 generates 606 fulfillment information based on the received settlement information. For example, the settlement information may include information about a proposed/potential exchange. The process 600 may combine the information about the exchange, identify common ground within the received settlement information, and use the common ground to generate fulfillment information...The process 600 contributes 608 to an updated state of the public ledger using the fulfillment information. The process 600 may update the public ledger to reflect the fulfillment information...” paragraphs 0098-0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of 

As to claim 57, Bhageria teaches the method of claim 54 wherein the second data comprises one or more of: information identifying components which it is proposed will participate in the provision, the identified components comprising at least one source, a number of infrastructure elements, and at least one consumer element; information identifying a time period that the utility product is to be provided for; and for each of the identified components, information relating to one or more of a cost or benefit for the respective entity to participate, a rate and/or volume of utility, and a weighting factor indicating a contribution made to the provision by the respective component (power supply devices profiles configuration/registration) (“...The profiles may be configured by EM system 120 or by a user of EM system 120, by using historical information, current information and forecast information. EM system 120 may include a graphical user interface (GUI) that allows for a user to make changes (e.g., by using a keypad, a touch screen, voice activated commands, etc.) to different profiles stored by EM system 120, as well as other types of configurations associated with the power consuming devices and/or the power supply devices. EM system 120 may publish, e.g., generate and send, the profiles to micro-grid manager 104 which subscribes to information from EM system 120. EM system 120 can send this information to micro-grid system 104 via any known communication network... At step 510, the EM system receives registration information from one or more power consuming devices and/or from one or more power supply devices. The registration information for both the power consuming device and the power supply devices may include an identifier (e.g., a serial number, a name, etc.), location (e.g., a hospital, a house, an industrial warehouse, a police station, a movie theatre, etc.), types of devices (e.g., a generator, a micro-turbine, a wind-powered turbine, etc.), and/or any other information. The EM system may store the registration information within a database. In embodiments, the information may include the age of the devices (e.g., one year old, five years old, etc.) and/or any maintenance information (e.g., overhauling a diesel/natural gas engine on a generator, replacement of a compressor being used in an air handling unit, etc.). The EM system may send the registration information for the power consuming devices and the power supply devices to the micro-grid manager, which may also store this registration information...” paragraphs 0051/0080).  

As to claim 58, Orsini teaches the method of claim 54 wherein one or both of: the step of selecting one of the entries of second data; and the step of causing a blockchain data store to be modified; are carried out under control of program code comprised in the blockchain data store and executed by a processor associated with the blockchain data store (“...The process 600 validates 604 a current state of a public ledger; For example, the process 600 may validate the current state of a blockchain public ledger to verify that each settlement information received from each node is consistent with the information in the public ledger...The process 600 generates 606 fulfillment information based on the received settlement information. For example, the settlement information may include information about a proposed/potential exchange. The process 600 may combine the information about the exchange, identify common ground within the received settlement information, and use the common ground to generate fulfillment information...The process 600 contributes 608 to an updated state of the public ledger using the fulfillment information. The process 600 may update the public ledger to reflect the fulfillment information...” paragraphs 0098-0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Bhageria with the teaching of Orsini because the teaching of Orsini would improve the system of Bhageria by providing blockchain ledger that forms a distributed database which can ensure that transactions on are never double-counted and are transparent, auditable, and irrepudiable for the lifetime of the network (Orsini paragraph 0019).

As to claim 60, Bhageria teaches the method of claim 54 wherein the second criterion comprises one or more of: whichever second data entry will satisfy the participation wishes of the greatest number of first components; 6whichever second data entry will result in the allocation of the greatest volume of source and/or infrastructure resource; whichever second data entry will result in the lowest cost per unit of resource supplied; and whichever second data will result in the greatest level of A power supply profile, on the other hand, may include information about the amount of power supply provided by a power supply device at different times or other criteria. In embodiments, a user may enter the load profile into the EM system, which in turn may send (e.g., publish) the load profile to a micro-grid manager. Based on the load profile, the micro-grid manager may determine if there is enough power available for the devices described within the load profile. If not, the micro-grid manager may disable non-critical power consuming devices and divert power to the critical power consuming device...In embodiments, micro-grid manager 104 can receive a request or make a determination based on a profile analysis, to: (1) provide power to a power consuming device; (2) stop providing power to a power consuming device; (3) add a power supply device to provide power to the micro-grid; (4) deny power to the power consuming device; (5) divert power from one power consuming device to another power consuming device; and/or (6) ramp up power to reserve power supply devices to provide the additional power. The request may include electric power consumption information and/or power supply information and may be sent from EM system 120. EM system 120 can then be used to control the micro-grid by manipulating the electrical load of each of the devices, based on received information from the micro-grid...Micro-grid manager 104 may also determine to provide power based on whether the power is being requested by a critical or non-critical power consuming device. In embodiments, UAS system 130 can receive information of the devices, including whether they are critical or non-critical devices, in which case such information can be provided to micro-grid manager 104, via EM system 120. For example, micro-grid manager 104 may divert power to the critical power consuming device from a non-critical power consuming device or provide controls to receive power generated by a reserve power supply device which is standby mode. Alternatively, micro-grid manager 104 may provide controls to provide power to a non-critical power consuming device if there is available power from the power supply devices. However, when there is no available power, or insufficient available power, the micro-grid manager can use a profile that uses less power that may provide power depending on the criticality level of the power consuming device. In the latter situation, micro-grid manager 104 may send a message to the user of the power consuming device that power is not available. The message may be sent to an EM system and/or any other computing device (e.g., a smart phone, a laptop, a PDA device, etc.)...At step 560, the EM system receives control information from the micro-grid manager. The control information may instruct the EM system to use a particular load profile and/or power supply profile that starts or stops a particular power consuming device, adjust the outputs of electrical appliance, e.g., increase the temperature of an air-conditioner unit, increase pump outputs, increase or decrease a variable speed drive motor, ramp up or ramp down a particular power supply device, and/or any other type of information that may used to control the particular power supply device...” paragraphs 0018/0055/0056/0089).

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0023964 A1 to Bhageria et al. in view of U.S. Pub. No. U.S. Pub. No. 2017/0103468 A1 to Orsini as applied to claim 48 above, and further in view of U.S. Pat. No. 10,938,207 B2 issued to Wyatt et al.

As to claim 53, Bhageria as modified by Orsini teaches the method of claim 48 however it is silent with reference to wherein the utility service network is a first sub-network comprised within a larger utility service network that comprises at least a second sub-network, and wherein the components of the first sub-network comprise a virtual consumer element, and components of the second sub-network comprise a virtual source, and wherein utility supplied into the second sub-network by the virtual source corresponds with utility consumed from the first sub-network by the virtual consumer.  
Wyatt teaches wherein the utility service network (virtual electric grid/ Virtual Power Generation Network ("VPGN")) is a first sub-network comprised within a larger utility service network that comprises at least a second sub-network, and wherein the components of the first sub-network Electrical Consumers 160/370), and components of the second sub-network comprise a virtual source (Power Generators 150/350), and wherein utility supplied into the second sub-network by the virtual source corresponds with utility consumed from the first sub-network by the virtual consumer (“...Disclosed herein is a method whereby each facility's power contribution can be recorded, tallied and time-stamped by one or more independent auditing bodies allowing the formation of virtual electricity suppliers...Embodiments include the above and wherein the first plurality of facilities and the second plurality of facilities form a virtual power generation network...One objective of the present invention is to connect suppliers and consumers via a virtual electric grid formed from networked micro-generation capable facilities. Connecting the suppliers and consumers allows small scale producers of solar, wind and geothermal energy to collaborate together to collect compensation or funding for facility maintenance and improvement. As an increasing number of local electricity generating facilities such as solar panels are being installed on a smaller scale, for example, in residential homes and corporate facilities, the ability of these facilities to contribute power back into the grid as well as support local demand for further installations continues to grow... As the number of distributed local generation facilities grows, the opportunity arises for these facilities to collect and pool their contributions by forming a Virtual Power Generation Network ("VPGN"). A VPGN can be a collection of power generation facilities, which operate collectively to form a distributed power generation capability. When a VPGN is available on a grid as a power provider, other electricity consumers have an option to then purchase electricity from the VPGN. Since the VPGN is established via a robust data collection through accounting for each facility's contribution to the VPGN, it is then possible to account for the contribution of each local generation facility and to distribute funding according to amount of contribution and the time stamp on when the contribution was made. In essence, the power distribution and accounting system of the present invention allows all the contributions from the various facilities to be accounted for in a "cloud", whereby individual consumers can buy electricity for their personal use directly from the cloud...FIG. 6 is a block diagram illustrating a more detailed view of a virtual electricity distribution system at the source of the power supply in accordance with embodiments of the present invention. A local facility 630 that is part of the VPGN may have a local facility generation plant ("FGP") as discussed above. For example, the FGP may comprise solar panels 650 as shown in FIG. 6. Where solar panels are being used to generate power, a solar inverter 640 may be part of the installation at the local facility. Inverter 640 converts the variable direct current (DC) output of a photovoltaic solar panel into a utility frequency alternating current that can be fed into a commercial electrical grid or used by the local off-grid electrical network. The FPGM 620 that is at the source of the power supply may be used to keep track of the electricity contribution and consumption of the respective facility 630 to which it is connected...FIG. 7 is a high level block diagram illustrating the components for a virtual electricity generation and distribution system (i.e. a VPGN) in accordance with one embodiment of the present invention. Each VPGN can be a conglomerate of distributed local electricity generation facilities. A VPGN, in one embodiment, may not only be a collection of power generating facilities 720, but also be available on a grid as a power provider, thereby, allowing electricity consumers 730 to also be part of the VPGN. When a VPGN is available on a grid as a power provider, other electricity consumers have an option to then purchase electricity from the VPGN. The power distribution and accounting system of the present invention allows all the contributions from the various distributed production facilities 720 to be accounted for in a cloud 750. Also, individual electricity consumers 730 can buy electricity for their personal use directly from the cloud 750. At the back-end, an accounting server 740, similar to servers 240 and 245 illustrated and discussed in FIG. 2, can keep track of the contribution and consumption levels of the various local facilities...” Col. 2 Ln. 66-67, Col. 3 Ln. 1-2, Col. 3 Ln. 60-63, Col. 8 Ln. 21-51, Col. 12 Ln. 31-46, Col. 15 Ln. 4-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Bhageria and Orsini with the teaching of Wyatt because the teaching of Wyatt would improve the system of Bhageria and Orsini by providing contribution of one or more facilities to a grid where the facilities form a conglomerate or a virtual power generation organization for the purpose of keeping track of and accounting for the contributions of conglomerate members and creating a single virtual organization and the virtual organization would have the advantage of presenting a single face to .

Allowable Subject Matter
Claim 59 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2012/0316688 A1 to Boardman et al. and directed to system and method for scheduling energy subscriber to receive power/energy service at a comparable cost. 
U.S. Pub. No. 2018/0130130 A1 to Dechu et al. and directed to a blockchain network configuration is used to store transactions being conducted and processed by a network.
U.S. Pub. No. 2017/0013047 A1 to Hubbard et al. and directed to an energy distribution system configured to maintain a continuous record or a ledger for cross-examination and verification of the distribution value assignments.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/CHARLES E ANYA/Primary Examiner, Art Unit 2194